DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 96, 97 and 99-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 96, 101 “the cleaning member” lacks antecedent basis.
In claim 102, “the cleaning area” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 93, 95 and 98 are rejected under 35 U.S.C. 102((a)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jensen (2005/0098586).  Jensen discloses, in fig. 1a & 1b,
Re-claim 93, an apparatus for dosaging a particulate chemical material, which is capable of being mounted above a body of a liquid material for further mixture and dissolution of said chemical material in said liquid material, the body of liquid material being associated with vapor and moisture originating from the liquid, whose reaction with the particulate material can result in solidification of particles of the chemical material, the apparatus comprising at least in operation:
a cavity having an inlet opening facing upwardly for receiving the material from an external source, an outlet opening located facing downwardly, for disposing therethrough dosages of said material into the body of liquid;
 a dosage feeder located inside said cavity and having at least one dosage recess, the feeder being movable in a pre-determined direction inside the cavity for exposing said recess to the inlet opening for forming therein a discrete dosage of said material and further moving said recess towards the outlet opening for disposing therethrough said dosage into the body of liquid for mixture thereof with the liquid material; and
two non-recessed zones on said dosage feeder disposed at two sides of the recess, at least one of which has a minimal dimension in said direction, which is greater than at least a majority of a corresponding dimension of the outlet opening;
said apparatus being controllable to operate so that when the movement of the dosage feeder is to be stopped, this is done when at least a majority of the non-recessed area is exposed to the outlet opening, thereby reducing exposure to the vapor and moisture of the at least one recess of the dosage feeder, at 
Re-claim 95, wherein the cavity and the outer surface of the dosage feeder are both cylindrical, the dosage feeder being coaxial with the cavity and rotatable about their common axis.
Re-claim 98, an apparatus for dosaging a particulate material, the apparatus comprising at least in operation:
a cavity having an inlet opening facing upwardly for receiving the material from an external source, an outlet opening located facing downwardly, for disposing therethrough dosages of said material;
a dosage feeder located inside said cavity and having at least two dosage recesses, the feeder being movable in a pre-determined direction inside the cavity for exposing said recesses to the inlet opening for forming therein a discrete dosage of said material and further moving said recesses towards the outlet opening for disposing therethrough said dosage for its further use; and
non-recessed zones on said dosage feeder disposed between the recesses, at least one of the non-recessed zones having a minimal dimension in said direction, which is greater than at least a majority of a corresponding dimension of the said apparatus being controllable to operate so that when the movement of the dosage feeder is to be stopped, this is done when at least a majority of the non-recessed area is exposed to the outlet opening, whereby exposure to the outlet of any of the recesses can be reduced at those time intervals when the apparatus is not in use.
Allowable Subject Matter
Claims 73, 75, 76, 78-93 are allowed.


Claim 94 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 93, 95, 98 and 96, 97 and 99-102 have been considered but are moot in view of the new ground of rejections as alleged above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        Tuesday, April 27, 2021